Citation Nr: 1340085	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  10-15 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen service connection for peripheral neuropathy of the right upper extremity.

2. Whether new and material evidence has been received to reopen service connection for peripheral neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to September 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied claims to reopen entitlement to service connection for upper extremity neuropathies.  The Veteran appealed the denials in this decision, and the matters came before the Board.  In a decision and remand of September 2013, the Veteran's claims were remanded for additional development.

This appeal was processed using the Veterans Benefits Management System electronic claims processing system.  Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system.  The documents within the system include VA treatment records which have been considered as part of the present appeals.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In previous VA examinations of November 2010 and January 2011 the Veteran was diagnosed with peripheral neuropathy of both upper extremities.  However, in September 2013, the Board determined that an additional VA examination was needed in order to determine whether any of the Veteran's upper extremity neurologic symptoms were directly related to service or were related to service-connected diabetes mellitus type II.  Thus, the claim was remanded for a new examination, and nexus opinions were also requested.


Here, while a new VA examination was ordered and conducted in October 2013, all requested opinions were not provided.  Specifically, after identifying bilateral moderate to severe median neuropathies at both wrists with predominantly demyelinating features, the examiner went on to state that because the Veteran does not have diabetic neuropathy, no nexus opinion could be rendered.  In its remand, the Board directed the VA examiner to diagnose all neurologic abnormalities of the upper extremities, and for each diagnosis render an opinion regarding its relationship to service and to service-connected diabetes mellitus type II.  

Thus the Board finds that without addressing the relationship between the Veteran's moderate to severe median neuropathies at both wrists with service and service-connected diabetes mellitus type II, the VA examiner failed to comply with the Board's prior remand orders.  The Board has a duty to "insure [the RO's] compliance" with the terms of its remand orders.  See Stegall v. West, 11Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA neurological examination of the upper extremities, during which the examiner is to DIAGNOSE ALL NEUROLOGIC ABNORMALITIES OF THE UPPER EXTREMITIES.  Following such diagnosis, the examiner must opine as to the following, FOR EACH DIAGNOSIS: 

a.  Is the diagnosed neurologic abnormality at least as likely as not (50 percent or greater likelihood) related to service?


b.  Is the diagnosed neurologic abnormality at least as likely as not caused by a service-connected disease or injury, to include diabetes melitis?

c.  Is the diagnosed neurologic abnormality at least as likely as not aggravated by a service-connected disease or injury, to include diabetes melitis?

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions expressed.  The examiner must review all pertinent documents in the claims file in conjunction with the examination and indicate in the examination report whether the requested review took place.

2.  After completing all indicated development, readjudicate claims associated with service connection for peripheral neuropathy of the left upper extremity and right upper extremity in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


